Petition for rehearing denied May 18, 1937                        ON PETITION FOR REHEARING                              (68 P.2d 473)
In a petition for rehearing the appellants urge that the decree appealed from should be reversed and a decree entered in their favor. In support of the petition they assert (1) that our original opinion herein ignored the theory upon which the plaintiff tried the case in the circuit court, and (2) that the contract between the defendant, Walter T. McGuirk, and the builder, Holmes, was not made for the benefit of the plaintiff.
In our former opinion we referred to and quoted from that contract and held that, in the purchase of materials from the plaintiff, Holmes was not acting as agent for the defendant McGuirk, as contended for by plaintiff, but that the contract itself was made for the benefit of those furnishing materials used in the construction of the house involved in this case. Because we construed the contract differently from plaintiff's interpretation of it and based the defendant's liability for payment for materials used in construction of his house not on agency of Holmes but on defendant's agreement with Holmes to pay for such materials, the appellants seek to be relieved from all liability for materials, as far as the plaintiff is concerned.
  This court, in Commercial Credit Company v. Click, 127 Or. 130
(271 P. 36), said:
"The case was not tried by the lower court on the theory which we have announced, nor has it been suggested in the briefs of counsel, but the judgment was, in our opinion, the proper determination of the action and, by virtue of Article VII, section 3c, of the constitution of this state, this court has power to affirm it." *Page 430 
In numerous other instances this court has held that the judgment appealed from will be affirmed if correct, regardless of the reasoning by which the trial court reached the decision. Likewise, we have held that in spite of incorrect reasons assigned by the litigant in support of an instruction given by the trial court, if the instruction is nevertheless correct, in view of the pleadings and evidence in the case, the judgment appealed from will not be disturbed. In other words, it is not the function of an appellate court to reverse the judgments of trial courts which are fundamentally correct, although counsel or trial judge may have viewed a particular case in the light of a different theory from that here adopted.
A different question, however, arises where the appellant is attempting to overturn the ruling of the trial court on an entirely different theory from that presented at the trial and the circuit court has not been given opportunity to pass upon the proposition, which is suggested for the first time upon appeal.
The appellants contend that our former opinion incorrectly stated the law in holding that the contract between the builder and McGuirk gave to the plaintiff a right of action against the defendant McGuirk for the value of materials furnished by plaintiff for use in the construction of the house, and in this connection they direct our attention to several Oregon cases, among them Pankey v. National Surety Company, 115 Or. 648
(239 P. 808), upon which they principally rely. That case involved the right of a sub-contractor to maintain an action against the surety company on a bond in the penal sum of $25,000, given by the general contractor for the faithful performance of its contract with a railway company. The opinion therein distinctly *Page 431 
pointed out, as a ground for holding that the plaintiff was precluded from maintaining the action, that "there was no promise by the National Surety Company to pay for labor and material used by Nettleton-Bruce-Eschbach Company in the performance of its contract with the railway company." In the case now before us, however, there was an express agreement by McGuirk with the builder to pay for the materials furnished for and used in the construction of the house.
In addition to the authorities cited in our former opinion, see also Barde v. Portland News Publishing Company, 152 Or. 77
(52 P.2d 194).
We find no merit in the petition for rehearing, and the same is therefore denied.
BEAN, C.J., and CAMPBELL and RAND, JJ., concur. *Page 432